 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 294,International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmericaandBethlehem Steel Corporation andLocal 106,InternationalUnion of OperatingEngineers,AFL-CIO. Case 3-CD-220January 8, 1969DECISION AND DETERMINATION OFDISPUTEBY MEMBERS BROWN, JENKINS, AND ZAGORIAThis is a proceeding pursuant to Section 10(k) oftheNationalLabor Relations Act, as amended,following a charge filed by the Bethlehem SteelCorporation, herein called the Employer, alleging aviolation of Section 8(b)(4)(D) of the Act by Local294,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, herein called Teamsters or Respondent.The charge alleges, in substance, that the Teamstersinducedand encouraged the employees of theEmployer to engage in a strike or refusal to work,with an object of forcing or requiring the Employerto assign particular work to employees representedby Respondent rather than to employees representedby Local 106, International Union of OperatingEngineers,AFL-CIO, herein called Local 106.Pursuant to notice, a hearing was held beforeHearing Officer Thomas J. Sheridan on October 1and 2, 1968. Although notified, Respondent did notappear at the hearing. All other parties appeared atthe hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.'Pursuant to the provision of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefrom prejudicial error.They are herebyaffirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERBethlehem Steel Corporation is a Pennsylvaniacorporation engaged in the construction and erectionof structural, steel and related services in the NewYork State South Mall project in Albany, NewYork, pursuant to three contracts with the State ofNew York. During the past 12 months, theEmployerhaspurchasedandcausedtobe'Respondent sent telegrams stating it was disclaiming any interest in thework involved andthese telegramswere receivedin evidence.Local 106appeared by its attorney,claimed the disputed work on the jobsite and inthe area, but did not participate any further inthe hearing.transported into the State of New York from otherstatesgoods and materials valued in excess of$50,000, and during that same period it sold andshipped from New York State to points locatedoutsideNew York State steel and related productsvalued in excess of $50,000.We find that theEmployer is engaged in commerce within themeaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDWe find that the Teamsters and Local 106 arelabor organizations within the meaning of Section2(5) of the Act.III.THE DISPUTEA. TheBasic FactsThe work in dispute involves the fueling of certainequipment on the construction jobsite at the, SouthMall,Albany,New York. In February 1967, theEmployer began work involving the erection of steelin connection with the construction of the motorvehiclebuilding,thetowerbuilding,and theplatformattheSouthMall construction site.Bethlehemusesvarious types of equipment on thejob,manned by employees represented by Local106, including cranes, derricks, air compressors andmotor generators. This equipment is fueled withdiesel fuel which is stored at the Employer's northAlbany yard, and with gasoline which is stored atthe Employer's west Albany yard. The fuel is storedin 50 gallon barrels and 300 gallon tanks. Steel isalso stored in those yards and at the Watervlietyard, and the steel is hauled to the construction siteby subcontractors whose drivers are represented byRespondent.The Employer has from 145 to 150 employees atthe jobsite, all but one being members of eitherLocal 106 or Local 12, International Association ofBridge, Structural and Ornamental Iron Workers.One employee, a driver, is a member of Respondent.Bethlehem has no contracts with local unions, butdoes have contracts with the International Union ofOperatingEngineers,AFL-CIOandtheInternationalAssociation of Bridge, Structural andOrnamental Iron Workers.In February 1967, the Employer contracted withAtlantic Richfield to furnish fuel to its jobsite. TheAtlantic driver belonged to an Independent Unionnotaffiliatedwith the Teamsters and Kakely,Bethlehem's driver and the only Teamster, informedCarusone, Respondent'sbusinessagent, of this inMarch 1967. Carusone told Kakely it was all rightprovided Kakely stayed with the Atlantic driver aslong as he was fueling Bethlehem's equipment.Subsequent to this conversation, Kakely followedthe Atlantic driver and during any fueling operationswould assist him in pulling out the hose and handing174 NLRB No. 6 LOCAL 294,TEAMSTERSitto an employee represented by Local 106 whowould then do the fueling.On May 1,1967, a contract between RespondentUnionandEasternNew York ConstructionEmployers,Inc.,became effective which providedthat when a member of Respondent Union does nothandle the nozzle during fueling operations, theCompany pays Respondent union members 50 centsmore per hour,Bethlehem is not a member of thisemployer association.Thereafter,Kakely informedCarusone that while he did not handle the nozzle hewas receiving the higher rate.InMarch or April 1968,Bethlehem requestedAtlantic toput a Union driver on their truck inorder to eliminate the expense of having theCompany driver ride with the Atlantic driver. Aboutthis same time, Carusone told Kakely he was not touse Atlantic fuel, to get another oil company, and togive Bethlehem the name of one of the companieson the Mall project.Carusone also informed Kakelythat the Atlantic driver had attempted to get abook,but he was not the type they wanted in theUnion.Carusone further informed Kakely that hewas to ride with the fuel driver even though thedriverwas union and Kakely was to handle thenozzle.Kakely objected,stating it would cost him50centsanhour,andreferredtotheFehlhaber-Horn dispute,2inwhich the NationalLabor Relations Board had awarded the work ofhandlingthefuelingnozzle to the engineers.Carusone told Kakely he did not care - thatKakely was to handle the nozzle.Kakely informed Bethlehem of his discussion withCarusone and Bethlehem thereafter changed itssource of fuel supply from Atlantic to McEnaneyOil Supply Company,a supplier already on theMall,whosedriverswererepresentedbyRespondent.The Employer told Kakely that hecould not ride on the truck with the fuel truckdriver.When the McEnaney driver came on the job, heattempted to put the nozzle in the fuel tank,but themaster mechanic would not allow it.On Friday,June 14, 1968, Carusone spoke toKakelyon the,telephoneand complained ofmaterials being unloaded without a teamster beingpresent.Carusone then spoke with the Employerand told Bethlehem it would have to put moreteamsters on the job or he would picket. Kakely wasthen told by Carusone that the teamsters were goingto strike.Kakely reported to the Labor Templewhere he heard Carusone,inspeaking to hisattorney,statethat"they didn'teven have thenozzle on the job." On the following Monday, underinstructions from Carusone,Kakely picketed theBethlehem jobsite with signs reading,"Truck driversemployed by Bethlehem Steel Company do notenjoy the benefits and protection of a Local 294Contract."'See,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America, Local 294 (Fehlhaber-Horn),165NLRB No. 44.31Afterpicketingbegan,CarusonetoldtheEmployer he wanted more teamsters at eachlocation composing the jobsite and wanted the jobof fueling in its entirety. He also told the companyattorney on two occasions that Bethlehem was toemploy a teamster to handle the nozzle, or words tothat effect.During the picketing, some drivers foroutside suppliers for Bethlehem refused to cross thepicket Ime. Picketing continued until enjoined by atemporary injunction issued by the United StatesDistrictCourt of the Northern District of NewYork on July 16, 1968.B The Scope of the DisputeTheRegionalDirectorandBethlehembothcontend that the award in the instant case should bebroad as possible and extend beyond this jobsite. Insupport of this contention, they point to a previousawardmade by the Board inInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Local 294,(Fehlhaber-Horn), supra,which involved the sametwo contesting unions at this same South Mallproject inAlbany,New York. In addition, theRegionalDirectorintroducedtestimonyinconnection with a previous 8(b)(4)(D) charge filedby Bruno Trimpoli General Construction CompanyagainstRespondent, which charge was subsequentlywithdrawn based upon a cessation of picketing and aclaim by Respondent Union that they were notclaiming the work of handling the nozzle duringfueling.As noted previously, Respondent has againdisclaimed any interest in the work involved in theinstant case.C. Contentions of the PartiesThe Employer contends that Respondent unioninduced employees to engage in a strike and didcause the jobsite to be picketed in an effort to forceBethlehem to assign the work of handling the nozzlein the fueling of construction equipment, barrels,and tanks at its South Mall jobsite, including itsstorage yards, to members of the Teamsters ratherto employees represented by Local 106, to whom theEmployer has assigned the work, in violation ofSection8(b)(4)(D).Bethlehem contends that itsassignment of the work to Local 106 was correctbecause it was supported by past practice, the areapractice, by the training and knowledge possessed bymembers of Local 106 as to fueling and equipment,andtheBoard'spreviousawardintheFehihaber-Horndecision,supra.Local 106 claims the disputed work on the jobsiteas well as in the building and construction industryin the area.The Respondent was duly served in advance ofthe hearing with, and acknowledged receipt of, acopy of the charge and the amended notice ofhearing in which it was specifically designated as the 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent.Respondent did not appear at thehearing, but had sent two telegrams to the RegionalDirector dated July 23, 1968, and September 26,1968, disclaiming any interest in the work tasksinvolved.We find that where all parties to thedisputeare served with notice of hearing andafforded opportunity to participate and to introduceevidence, the purposes intended for hearings underSection 10(k) are adequately served. Accordingly,we shall proceed to make a determination on thebasis of the uncontradicted evidence on the recordbefore us.3The Regional Director takes the position that thedisclaimers are not valid because the Respondenthas engaged in the same activity involving the samedisputed work on two other occasions, mentionedheretofore, including one in which the work wasawarded to the other competing union, Local 106,by Board determination.D. Applicability of the StatuteBeforetheBoardmayproceedwithadetermination of a dispute pursuant to Section 10(k)of , theAct, it must be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated.The language on the picket sign and thedisclaimersindicatethathad the Respondentparticpated in the hearing, it would contend that thepicketingwas only to inform the public that theEmployer did not have a contract with Local 294.However, the fact that the picket signs were phrasedto emphasize Bethlehem's failure to have a contractwith Local 294 does not alter the nature of thedispute which centers on the demand, apparent fromCarusone's entire course of conduct, that the workof handling the nozzle during fueling operations, andeven fueling in its entirety, be reassigned tomembers of Respondent. Therefore, we find, on thebasis of the record, that there is reasonable cause tobelieve that a violation of Section 8(b)(4)(D) hasoccurred.With respect to the Teamsters disclaimer,theBoard has held that such disclaimers are noteffective to vitiate on otherwise viable jurisdictionaldispute .4We hold that the disclaimers are not validhere in view of Respondent's entire course ofconduct.E.Merits ofthe DisputeSection 10(k) of the Actrequires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors,and the Board has held that its determination in a'Teamsters Local UnionNo 5 (Hart-McCowan FoundationCo., Inc.),147 NLRB 1216, 1219.'SeeCementMasons' LocalUnionNo524 (Tabasco PrestressedConcreteCompany),163NLRB No.75,Local 1291,InternationalLongshoremen'sAssociation,AFL-CIO,(PocahontasSteamshipCompany),152 NLRB 676, 679, 680.jurisdictional dispute case is an act of-judgmentbasedupon `common sense and experience inbalancing such factors.Certain factors usually considered by the Board inmaking jurisdictional awards are not present in thisproceeding.Thus, the record shows that neitherunion is certified, there has been no jurisdictionalaward by 'any joint board, and the Employer has notsigneda contract with either of the competinglocals.However, there are other factors to beconsidered.1.Past practice,assignment, and area practiceUncontradicted testimony shows that for at leastthe last 19 years, the operating engineers employedby the company have always handled the nozzle infueling of equipment, and filling barrels and tanks,not only at the present jobsite but in other areaswhere Bethlehem has engaged in construction. It isalso uncontroverted that the Employer has alwaysassigned this work to employees represented by theOperating Engineers, has so assigned the work atpresent,and that at no time has any employeemember of Respondent Union actually handled thenozzle during fueling.Employer witnesses, including representatives ofBehtlehem and Local 106 members, testified that ontheMall site the nozzle is always handled duringfueling operations by operating engineers employedby other contractors.Additionally,aLocal 106member testified, and it was uncontradicted, that onall construction sites during the last 10 years wherehe had been employed, the operating engineershandled the nozzle for the fueling operation.2.Efficiency of operationThe record established that an operating engineeris required to have a fire extinguisher present duringfueling operations, is charged with responsibility forthe care and maintenance of the equipment heoperates, and must stop his equipment for fueling.5The operating engineer is also responsible forreceiving the correct fuel, whether diesel or gas, inhis rig. Testimony also indicated that in connectionwith the welding machines, some familiarity with themachines is required in order to know where to putthe fuel. Employees represented by Local 106 alsoare responsible for the storage of barrels, storingthem so rain will not enter and making sure theright fuel gets in the right drum.Upon consideration of all pertinent factors in theentirerecord,we shall not disturb ' Bethlehem'sassignment of the disputed work to employeesrepresented by Local 106. Operating engineers haveefficiently performed the work for Bethlehem. Thepresentassignmentof the work in dispute is'See New York State Code, Rule No 23, which states that the enginemust be stopped while refueling. LOCAL 294,TEAMSTERSconsistent with past practice, with area practice, andrecognizes that operating engineers have not onlythe responsibility for seeing theirmachines arecorrectlyfueledbutaretechnicallymoreknowledgeableand thereforemore efficient inperforming the disputed work. Accordingly, we shalldetermine the existing jurisdictional dispute bydeciding that operating engineers, represented byLocal 106, rather than teamsters, represented byRespondent, are entitled to the disputed work. Inmaking this determination, we are assigning thiswork to employees who are represented by Local106, but not to that Union or its members.The Board has previously held that it will notrestrict the scope of its determination to a specificjobsite if there is evidence that similar disputes mayoccur in the future.6 Accordingly, in view of theevidence before us, we hold that the determinationin this case applies, not only to the jobsite in whichthe dispute arose, but to all similar work done or tobe done by Bethlehem Steel on any other projects inthe Albany area.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of'InternationalLongshoremen'sAssociation,Local 1576, AFL-CIO(Texas Contracting Company),162 NLRB No 8033the foregoing findings and the entire record in thisproceeding,theNationalLaborRelationsBoardherebymakes the following determination of thedispute.1.Operating engineers who are represented byLocal106,InternationalUnion of OperatingEngineers,AFL-CIO,are entitled to perform theworkofhandlingthenozzleduringfuelingoperations of equipment operated or manned bythem and storage barrels or tanks of theEmployeron the South Mall projectat Albany, New York, oron any of the Employer'sprojectsin the Albanyarea.2.Local294,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America is not entitled by means proscribed bySection 8(b)(4)(D) of the Act toforce or requireBethlehem Steel Company to assign the above workto teamsters represented by it.3.Within 10 daysfrom the date of this DecisionandDetermination of Dispute,Local 294 shallnotify theRegionalDirector forRegion 3, inwriting,whether or not it will refrain from forcingor requiring Bethlehem Steel Company by meansproscribedby Section8(b)(4)(D)to assign the workin dispute to teamsters represented by it rather thantoemployeesrepresentedbyLocal106,InternationalUnionofOperatingEngineers,AFL-CIO.